Citation Nr: 0604191	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-11 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the severance of service connection for the 
veteran's diabetes mellitus effective as of November 1, 2003, 
was proper.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vito M. Rao, Agent


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's spouse, the veteran's daughter, 
and V. P., R.N.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1968 to May 1971.  

In April 2002, the St. Petersburg, Florida, Regional Office 
granted service connection for diabetes mellitus secondary to 
herbicide exposure and assigned a 20 percent evaluation for 
that disability.  In May 2002, the veteran submitted a notice 
of disagreement with the initial evaluation assigned for his 
diabetes mellitus.  In April 2003, the St. Petersburg, 
Florida, Regional Office proposed to sever service connection 
for the veteran's diabetes mellitus.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision which 
implemented the proposed severance of service connection for 
diabetes mellitus as of November 1, 2003.  In October 2003, 
the veteran submitted a notice of disagreement.  In April 
2004, the St. Petersburg, Florida, Regional Office issued a 
statement of the case to the veteran and his accredited 
representative at the time which addressed solely the issue 
of severance of service connection for the veteran's diabetes 
mellitus.  In April 2004, the veteran submitted an Appeal to 
the Board (VA Form 9).  

In June 2005, the veteran relocated to Minnesota.  His claims 
file was subsequently transferred to the St. Paul, Minnesota, 
Regional Office (RO).  In October 2005, the veteran was 
afforded a video conference hearing before the undersigned 
Veterans Law Judge.  

For the reasons and bases discussed below, the severance of 
service connection for the veteran's diabetes mellitus 
effective as of November 1, 2003, was not proper.  

The issue of an initial evaluation in excess of 20 percent 
for the veteran's diabetes mellitus is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.  


FINDING OF FACT

The evidence of record does not establish that the award of 
service connection for the veteran's diabetes mellitus was 
clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The severance of service connection for the veteran's 
diabetes mellitus was improper.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 
3.326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the severance of service connection for the 
veteran's diabetes mellitus effective as of November 1, 2003, 
was proper, the Board observes that the veteran has not been 
issued a VCAA notice which addresses that issue.  
Notwithstanding this fact, the Board finds that appellate 
review of the veteran's claim would not constitute 
prejudicial error given the favorable resolution below.  


II.  Historical Review 

The veteran's service personnel records indicated that he 
served with the Marine Corps detachment aboard the U.S.S. 
Kitty Hawk when the aircraft carrier launched air strikes 
against targets in the Republic of Vietnam and the 
Demilitarized Zone.  The report of a May 1995 VA examination 
for compensation purposes states that the veteran presented a 
history of diabetes mellitus of four years' duration.  He 
reported that when he drank too much alcohol, he developed 
pancreatitis and associated diabetes mellitus.  The veteran 
was diagnosed with Type I diabetes mellitus.  An April 1999 
VA psychological evaluation conveys that the veteran had 
"diabetes secondary to pancreatitis."  

In November 2001, the veteran submitted a claim of 
entitlement to service connection for diabetes mellitus 
secondary to Agent Orange exposure.  In April 2002, the VA 
granted service connection for diabetes mellitus associated 
with herbicide exposure.  

In May 2002, the veteran submitted a notice of disagreement 
with the initial evaluation assigned for his diabetes 
mellitus.  The report of a March 2003 VA examination for 
compensation purposes notes that "the veteran was diagnosed 
as an insulin-dependent diabetic circa 1992 secondary to 
pancreatitis due to alcohol abuse."  An impression of 
"diabetes mellitus type 3 secondary to pancreatitis from 
alcohol abuse" was advanced.  

In April 2003, the VA proposed to sever service connection 
for the veteran's diabetes mellitus "as there is clear and 
convincing evidence that this disability was not a result of 
herbicide exposure, but alcohol abuse."  In August 2003, the 
VA implemented the proposed severance of service connection 
for the veteran's diabetes mellitus effective as of November 
1, 2003.   




III.  Severance 

The provisions of 38 C.F.R. § 3.105 (2005) direct, in 
pertinent part, that:
(d)	Severance of service connection.  
Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.  

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.  The Court has directed that:

The evidentiary standard for clear and 
unmistakable error (CUE) has been 
analyzed in a number of the Court's 
opinions.  Most of these address the 
appeals of claimants seeking a finding of 
CUE in a past denial of benefits.  
However, the Court has held that the 
standard is equally applicable to VA 
where the issue is severance of service 
connection based on CUE.  Once service 
connection has been granted, section 
3.105(d) provides that it may be 
withdrawn only after VA has complied with 
specific procedures and the Secretary 
meets his high burden of proof.  Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) 
("In effect, § 3.105(d) places at least 
as high a burden of proof on the VA when 
it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking 
to have an unfavorable previous 
determination overturned.").  

There is a three-part test to determine 
whether a prior decision is the product 
of CUE: (1) "[e]ither the correct facts, 
as they were known at the time, were not 
before the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at the time were incorrectly applied," 
(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made," and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998).  

The Court has clarified that:

Although the same standards applied in a 
determination of CUE in a final decision 
are applied to a determination whether a 
decision granting service connection was 
the product of CUE for the purpose of 
severing service connection, § 3.105(d) 
does not limit the reviewable evidence to 
that which was before the RO in making 
its initial service connection award.  In 
fact, § 3.105(d) specifically states that 
"[a] change in diagnosis may be accepted 
as a basis for severance," clearly 
contemplating the consideration of 
evidence acquired after the original 
granting of service connection.  

Daniels v. Gober, 10 Vet. App. 474, 480 (1998).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, and Type II diabetes 
mellitus becomes manifest to a degree of 10 percent or more 
at any time after service, service connection shall be 
established for such disability if the requirements of 38 
C.F.R. § 3.307(a)(6) (2005) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

At a June 2003 hearing before a VA hearing officer, the 
veteran testified that he was physically in the Republic of 
Vietnam when he went ashore to visit a naval facility and to 
pick up mail.  He reported that he had been initially 
diagnosed with Type II diabetes mellitus in 1992.  V. P. 
testified that she was a registered nurse.  She testified 
that pancreatitis may result from herbicide exposure as well 
as alcohol abuse.  

A January 2004 written statement from Lilia Beer, M.D., 
conveys that pancreatitis may arise from many different 
causes.  Written statements from Dr. Beer dated in April 2004 
and November 2005 indicate that she had examined the veteran.  
The doctor noted that the veteran had been exposed to Agent 
Orange while in the Republic of Vietnam.  She concluded that 
"based on the patient's history and all medical probability, 
it is more likely than less that his diabetes is secondary to 
exposure to this agent."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Service connection for the veteran's diabetes 
mellitus was severed based upon a determination that the 
disability was etiologically related to his 
nonservice-connected pancreatitis which was, in turn, 
etiologically related to his history of alcohol abuse.  

The veteran testified on appeal that he was physically 
present in the Republic of Vietnam in addition to his service 
aboard the U.S.S. Kitty Hawk.  V. P., a registered nurse, 
testified that the veteran's pancreatitis could have been due 
to his presumed Agent Orange exposure.  Dr. Beer determined 
that the veteran's diabetes mellitus was due to his Agent 
Orange exposure.  Given such competent medical evidence, the 
presence of error in the April 2002 rating decision granting 
service connection for diabetes mellitus secondary to 
herbicide exposure is debatable.  Therefore, the record does 
not establish that the award of service connection for 
diabetes mellitus was clearly and unmistakably erroneous.  In 
the absence of such a finding, the Board concludes that the 
severance of service connection for the veteran's diabetes 
mellitus effective as of November 1, 2003, was improper.  


ORDER

Severance of service connection for the veteran's diabetes 
mellitus effective as of November 1, 2003, was improper.  


REMAND

The veteran has submitted a timely notice of disagreement 
with the initial evaluation assigned for his diabetes 
mellitus.  The RO has not issued a statement of the case or 
supplement statement of the case which addresses that issue.  
The Court has directed that where an appellant has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

Issue a SOC to the veteran and his agent 
which addresses the issue of an initial 
evaluation in excess of 20 percent for 
the veteran's diabetes mellitus.  Give 
the veteran and his agent the opportunity 
to respond to the statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


